                    Case 17-11375-BLS                      Doc 4315            Filed 02/11/21              Page 1 of 8




                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
--------------------------------------------------------------------- x
In re:                                                                : Chapter 11
                                                                      :
TK HOLDINGS, INC., et al.,                                            : Case No. 17-11375 (BLS)
                                                                      :
                                    Debtors.1                         : (Jointly Administered)
--------------------------------------------------------------------- x Re: Dkt. No. 4313
Eric D. Green, as Trustee of the Takata Airbag Tort                   :
Compensation Trust Fund,                                              :
                                                                      :
                                    Plaintiff,                        :
                                                                      : Adv. Pro. No. 20-51004 (BLS)
         v.                                                           :
                                                                      : Re: Adv. Dkt. No. 16
Mitsui Sumitomo Insurance Company, Limited,                           :
                                                                      :
                                    Defendant.                        :
-------------------------------------------------------------------- x
                                               CERTIFICATE OF SERVICE
           I, Stanley B. Tarr, hereby certify that on February 11, 2021, I served or caused to be served

the Plaintiff's Reply to Defendant Mitsui Sumitomo Insurance Company, Limited's Limited Objection

to Plaintiff's Motion for Entry of an Order Prescribing the Time for Service of Defendant Mitsui

Sumitomo Insurance Company, Limited's Response to the Complaint [Dkt. No. 4313; Adv. Dkt. No.

16] upon the persons or entities listed on the attached service list via either (i) U.S. first-class mail,

postage fully pre-paid, or (ii) electronic mail, as indicated thereon; and by electronic mail upon the

following:

Evan T. Miller                                    BAYARD, P.A.                                      emiller@bayardlaw.com
Gregory J. Flasser                                BAYARD, P.A.                                      gflasser@bayardlaw.com
Scott D. Jones                                    BAYARD, P.A.                                      sjones@bayardlaw.com
                                                                    /s/ Stanley B. Tarr
                                                                    Stanley B. Tarr (DE No. 5535)

 1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Takata Americas (9766);
TK Finance, LLC (2753); TK China, LLC (1312); TK Holdings, Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc.
(4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as otherwise set forth herein, the
Debtors’ international affiliates and subsidiaries are not debtors in these Chapter 11 cases. The location of the Debtors’ corporate headquarters is
2500 Takata Drive, Auburn Hills, Michigan 48326.


                                                                         1
152775.01000/125206170v.1
                                                                                             Case 17-11375-BLS                                 Doc 4315                        Filed 02/11/21              Page 2 of 8
                                                                                                                                                  In re: TK Holdings Inc., et al.
                                                                                                                                                      Core/2002 Service List
                                                                                                                                                     Case No. 17-11375 (BLS)

               DESCRIPTION                                NAME                           NOTICE NAME                       ADDRESS 1              ADDRESS 2                   CITY    STATE   POSTAL CODE COUNTRY      PHONE            FAX                          EMAIL                   SERVICE

                                             Allen Matkins Leck Gamble
Counsel to O&S California, Inc.              Mallory & Natsis LLP             Attn: Debra A. Riley, Esq.          600 West Broadway          27th Floor              San Diego       CA       92101-0903            619-235-1520   619-233-1158   driley@allenmatkins.com             VIA EMAIL
Legal Representative for Future Personal
Injury Claimants, ( the "Future Claimants'                                    Attn: William P. Bowden, Esq.,      500 Delaware Avenue, 8th                                                                                                        WBowden@ashbygeddes.com
Representative")                             Ashby & Geddes, PA               Katharina Earle, Esq.               Floor                      P.O. Box 1150           Wilmington      DE       19899-1150            302-654-1888   302-654-2067   kearle@ashbygeddes.com              VIA EMAIL
Counsel to AT&T Services, Inc. and its
affiliates                                   AT&T Services, Inc.              Attn: James W. Grudus               One AT&T Way               Room 3A115              Bedminster      NJ       07921                 908-234-3318   832-213-0157   jg5786@att.com                      VIA EMAIL
Counsel to Patterson-UTI Energy, Inc.        Baker & Hostetler LLP            Attn: Lars H. Fuller                1801 California Street     Suite 4400              Denver          CO       80202                 303-764-4114   303-861-7805   lfuller@bakerlaw.com                VIA EMAIL
                                                                              Attn: Debra A. Dandeneau, Esq.,                                                                                                                                     Debra.Dandeneau@bakermckenzie.com
Co-Counsel to the Japanese Debtors         Baker & McKenzie, LLP              Peter S. Goodman, Esq.              452 Fifth Avenue                                   New York        NY       10018                 212-626-4100   212-310-1600   Peter.Goodman@bakermckenzie.com     VIA EMAIL
Consenting OEM, Counsel to Volvo, Volvo
Group North America LLC and Mack Trucks,                                                                          Key Tower, 127 Public
Inc.                                       Baker Hostetler, LLP               Attn: Eric R. Goodman, Esq.         Square                     Suite 2000              Cleveland       OH       44114-1214            216-621-0200   216-696-0740   egoodman@bakerlaw.com               VIA EMAIL
                                           Benesch, Friedlander, Coplan &     Attn: Jennifer R. Hoover & Kevin                                                                                                                                    jhoover@beneschlaw.com
Counsel to LMC Industries, LLC             Aronoff LLP                        M. Capuzzi                          222 Delaware Avenue        Suite 801               Wilmington      DE       19801                 302-442-7010   302-442-7012   kcapuzzi@beneschlaw.com             VIA EMAIL
Counsel to Creditor United Parcel Service, Bialson, Bergen & Schwab, a        Attn: Lawrence M. Schwab, Esq.,
Inc.                                       Professional Corporation           Kenneth T. Law, Esq.                633 Menlo Avenue           Suite 100               Menlo Park      CA       94025                 650-857-9500   650-494-2738   Klaw@bbslaw.com                     VIA EMAIL
Attorneys for Eric D. Green, as Special
Master of the
Takata Corporation Criminal Restitution
Funds, Eric D. Green, in his capacity as
trustee of the PSAN PI/WD Trust d/b/a the
Takata Airbag Tort Compensation Trust
Fund (the “PSAN PI/WD Trustee”) and Eric
D. Green, in his capacity as OEM Claims
Administrator                              Blank Rome LLP                     Attn: Stanley B. Tarr               1201 N. Market Street      Suite 800               Wilmington      DE       19801                 302-425-6400   302-425-6464   tarr@blankrome.com                  VIA EMAIL
                                                                              Attn: Seann Tzouvelekas, Associate
Consenting OEM                               BMW Manufacturing Co., LLC       General Counsel                     1400 Highway 101 South                             Greer           SC       29605                                               seann.tzouvelekas@bmwmc.com         VIA EMAIL
                                                                              Attn: Robert J. Diehl, Jr., Marc M.                            1901 St. Antoine                                                                                     rdiehl@bodmanlaw.com
Counsel to Comerica Bank                     Bodman PLC                       Bakst                               6th Floor at Ford Field    Street                  Detroit         MI       48226                 313-393-7530   313-393-7579   mbakst@bodmanlaw.com                VIA EMAIL
Counsel for Dura Automotive Systems Inc.
and Global Automotive Systems (Mex)
Metal Systems of Mexico, LLC and Delphi      Brooks Wilkins Sharkey & Turco,                                      401 S. Old Woodward
Automotive Systems, LLC                      PLLC                            Attn: Matthew E. Wilkins             Avenue                     Suite 400               Birmingham      MI       48009                 248-971-1711   248-971-1801   wilkins@bwst-law.com                VIA EMAIL

Attorneys for Eric D. Green, as Special
Master of the
Takata Corporation Criminal Restitution
Funds, Eric D. Green, in his capacity as
trusteeTrustee of the PSAN PI/WD Trust
d/b/a the Takata Airbag Tort Compensation
Trust Fund (the “PSAN PI/WD Trustee”) and                                     Attn: David J. Molton, Esq.,                                                                                                                                        hsteel@brownrudnick.com
Eric D. Green, in his capacity as OEM Claims                                  Howard S. Steel, Esq., Uchechi A.                                                                                                                                   dmolton@brownrudnick.com
Adminstrator                                 Brown Rudnick LLP                Egeonuigwe, Esq.                    7 Times Square                                     New York        NY       10036                 212-209-4800   212-209-4801   uegeonuigwe@brownrudnick.com        VIA EMAIL
Attorneys for Eric D. Green, as Special
Master of the
Takata Corporation Criminal Restitution
Funds                                        Brown Rudnick LLP                Attn: Fouad Kurdi, Esq.             One Financial Center                               Boston          MA       02111                 617-856-8409   617-289-0547   fkurdi@brownrudnick.com             VIA EMAIL

Attoneys for Eric D. Green, in his capacity as
trustee of the PSAN PI/WD Trust d/b/a the
Takata Airbag Tort Compensation Trust
Fund (the “PSAN PI/WD Trustee”) and Eric
D. Green, in his capacity as OEM Claims
Administrator                                  Brown Rudnick LLP              Attn: Kellie W. Fisher, Esq.        One Financial Center                               Boston          MA       02111                 617-856-8523                  kfisher@brownrudnick.com            VIA EMAIL
Counsel to Toyota Industries Commercial
Finance, Inc. (f/k/a Toyota Motor Credit       Chiesa Shahinian & Giantomasi,
Corporation)                                   PC                             Attn: Michael R. Caruso, Esq.       One Boland Drive                                   West Orange     NJ       07052                 973-530-2109   973-530-2309   mcaruso@csglaw.com                  VIA EMAIL

Counsel to Honda North America, Inc. and
American Honda Motor Co., Inc.               Cole Schotz, P.C.                Attn: J. Kate Stickles              500 Delaware Avenue        Suite 1410              Wilmington      DE       19801                 302-652-3131   302-652-3117   kstickles@coleschotz.com            VIA EMAIL

Counsel to the Comptroller of Public         Comptroller of Public Accounts Attn: Rachel R. Obaldo, Assistant     Bankruptcy & Collections
Accounts                                     of the State of Texas          Attorney General                      Division MC 008            P.O. Box 12548          Austin          TX       78711-2548            512-475-4551   512-936-1409   rachel.obaldo@oag.texas.gov         VIA EMAIL




                                                                                                                                                                Page 1 of 7
                                                                                                  Case 17-11375-BLS                                      Doc 4315                         Filed 02/11/21                  Page 3 of 8
                                                                                                                                                            In re: TK Holdings Inc., et al.
                                                                                                                                                                Core/2002 Service List
                                                                                                                                                               Case No. 17-11375 (BLS)

               DESCRIPTION                                     NAME                           NOTICE NAME                        ADDRESS 1                  ADDRESS 2                    CITY        STATE   POSTAL CODE COUNTRY      PHONE            FAX                            EMAIL               SERVICE
Counsel to Confidential
Whistleblower A and Confidential                                                   Attn: Wayne T. Lamprey, Ari
Whistleblower B                                  CONSTANTINE | CANNON              Yampolsky & Hallie Noecker       150 California Street              Suite 1600               San Francisco   CA           94111                 415-766-3522                  wlamprey@constantinecannon.com    VIA EMAIL
                                                                                   Attn: Paul H. Zumbro, Matthew M.                                                                                                                                              pzumbro@cravath.com
Counsel to John Buretta as the Monitor           Cravath, Swaine & Moore LLP       Kelly & John D. Buretta          Worldwide Plaza                    825 Eighth Avenue        New York        NY           10019-7475            212-474-1000   212-474-3700   mkelly@cravath.com                VIA EMAIL
                                                                                                                                                                                                                                                                 timothy.graulich@davispolk.com
Consenting OEM, Counsel for Volkswagen                                             Attn: Timothy Graulich, Elliott                                                                                                                                               elliott.moskowitz@davispolk.com
Group of America, Inc.                           Davis, Polk and Wardwell, LLP     Moskowitz, Darren S. Klein           450 Lexington Avenue                                    New York        NY           10017                 212-450-4000   212-701-5800   darren.klein@davispolk.com        VIA EMAIL

Counsel to Oetiker, Inc. and Oetiker Limited Dean & Fulkerson                      Attn: Kevin N. Summers, Esq.         801 W. Big Beaver Road         5th Floor             Troy               MI           48084                 248-362-1300   248-362-1358   Ksummers@dflaw.com                VIA EMAIL
                                                                                                                                                       820 N. French Street,
Delaware Attorney General                        Delaware Attorney General         Attn: Bankruptcy Department          Carvel State Office Building   6th Floor             Wilmington         DE           19801                 302-577-8400   302-577-6630   attorney.general@state.de.us      VIA EMAIL

Delaware Division of Revenue                     Delaware Division of Revenue      Attn: Zillah Frampton                820 N. French Street                                    Wilmington      DE           19801                 302-577-8461   302-577-8632   FASNotify@state.de.us             VIA EMAIL

Delaware Secretary of State                      Delaware Secretary of State       Attn: Corporations Franchise Tax     P.O. Box 898                                            Dover           DE           19903                 302-739-3073 302-739-5831     dosdoc_Ftax@state.de.us           VIA EMAIL
Delaware State Treasury                          Delaware State Treasury           Attn: Bankruptcy Department          820 Silver Lake Boulevard      Suite 100                Dover           DE           19904                 302-672-6700 302-739-5635     statetreasurer@state.de.us        VIA EMAIL
Interested Party                                 Donald Phillips, Sr.                                                   38 Chuckanutt Drive                                     Oakland         NJ           07436-3001            201-723-5189                  DPHIL9999@aol.com                 VIA EMAIL
                                                 Donald R. Phillips, PE, Lisa J.                                                                                                                                                   201-723-5189;                 DPHIL10193@aol.com
Interested Party                                 Phillips                                                               7390 Ricks Road                                         Arlington       TN           38002-9612            901-481-1600                  LMANESS706@aol.com                VIA EMAIL
                                                 Erman Teicher Zucker &
Counsel to NBHX Trim USA Corporation             Freedman PC                       Attn: Julie B. Teicher, Esquire      400 Galleria Officentre        Ste. 444                 Southfield      MI           48034                 248-827-4100   248-827-4106   jteicher@ermanteicher.com         VIA EMAIL
                                                                                   Attn: Brian E. Farnan & Michael J.                                                                                                                                            bfarnan@farnanlaw.com
Counsel to Reorganized TK Holdings Trust         Farnan LLP                        Farnan                               919 North Market Street        12th Floor               Wilmington      DE           19801                 302-777-0300   302-777-0301   mfarnan@farnanlaw.com             VIA EMAIL
                                                                                                                        824 Market Street, Suite
Counsel to Iwata Bolt USA, Inc.                  Ferry Joseph, PA                  Attn: Rick S. Miller                 1000                           P.O. Box 1351            Wilmington      DE           19899                 302-575-1555   302-575-1714   rmiller@ferryjoseph.com           VIA EMAIL
Counsel to SP Holdings, Inc. d/b/a Spokane
Packaging                                        Fox Rothschild LLP                Attn: Bruce J. Borrus                1001 Fourth Avenue             Suite 4500               Seattle         WA           98154-1192            206-624-3600   206-389-1708   bborrus@foxrothschild.com         VIA EMAIL
Counsel to Microsoft Corporation and                                                                                    1001 Fourth Avenue, Suite
Microsoft Licensing                              Fox Rothschild LLP                Attn: Joseph E. Shickich, Jr.        4500                                                    Seattle         WA           98154                 206-624-3600   206-389-1709   jshickich@foxrothschild.com       VIA EMAIL
Counsel to Microsoft Corporation and                                                                                    919 North Market Street,
Microsoft Licensing                              Fox Rothschild LLP                Attn: L. John Bird                   Suite 300                                               Wilmington      DE           19801                 302-654-7444   302-654-8920   lbird@foxrothschild.com           VIA EMAIL

Counsel to Interested Party                      Fox Swibel Levin & Carroll LLP    Attn: Ryan Schultz, Partner          200 W. Madison Street          Suite 3000               Chicago         IL           60606                 312-224-1231   312-224-1201   rschultz@foxswibel.com            VIA EMAIL
Legal Representative for Future Personal
Injury Claimants, ( the "Future Claimants'                                         Attn: Roger Frankel, Esq., Richard                                                                                                                                            rfrankel@frankelwyron.com
Representative")                                 Frankel Wyron, LLP                H. Wyron, Esq.                       2101 L St., NW                 Suite 800                Washington      DC           20037                 202-903-0700   202-627-3002   rwyron@frankelwyron.com           VIA EMAIL
Counsel to Toyota Motor Engineering &
Manufacturing North America, Inc., for and
on behalf of itself and on behalf of its
parent, subsidiaries and affiIiates, including
without Iimitation Toyota Motor
Corporation and Toyota Motor North
America, Inc., who purchased products from
TK Holdings, Inc. and any of its Subsidiaries,                                     Attn: Patricia Kirkwood Burgess,
Affiliates or Assigns                            Frost Brown Todd LLC              Esq.                                 7310 Turfway Road              Suite 210                Florence        KY           41042                 859-817-5905   859-283-5902   pburgess@fbtlaw.com               VIA EMAIL
Counsel to Toyota Motor Engineering &
Manufacturing North America, Inc., for and
on behalf of itself and on behalf of its
parent, subsidiaries and affiIiates, including
without Iimitation Toyota Motor
Corporation and Toyota Motor North
America, Inc., who purchased products from
TK Holdings, Inc. and any of its Subsidiaries,                                                                                                    301 East Fourth
Affiliates or Assigns                            Frost Brown Todd LLC              Attn: Ronald E. Gold, Esq.           3300 Great American Tower Street                        Cincinnati      OH           45202                 513-651-6800   513-651-6981   rgold@fbtlaw.com                  VIA EMAIL

Consenting OEM, Counsel to Toyota Motor
Engineering & Manufacturing North
America, Inc., Toyota Motor Corporation                                                                                 The Pinnacle at Symphony       150 Third Avenue
and Toyota Motor North America, Inc.             Frost Brown Todd, LLC            Attn: Robert V. Sartin, Esq.          Place                          South, Suite 1900        Nashville       TN           37201                 615-251-5553   615-251-5551   rsartin@fbtlaw.com                VIA EMAIL
                                                 Gellert Scali Busenkell & Brown,
Counsel to O&S California, Inc.                  LLC                              Attn: Michael Busenkell, Esq.         1201 North Orange Street       Suite 300                Wilmington      DE           19801                 302-425-5800   302-425-5814   mbusenkell@gsbblaw.com            VIA EMAIL
Counsel to AT&T Services, Inc. and its                                            Attn: David M. Feldman, Jason                                                                                                                                                  dfeldman@gibsondunn.com
affiliates                                       Gibson, Dunn & Crutcher LLP      Zachary Goldstein                     200 Park Avenue                                         New York        NY           10166-0193            212-351-4000   212-351-4035   jgoldstein@gibsondunn.com         VIA EMAIL




                                                                                                                                                                           Page 2 of 7
                                                                                             Case 17-11375-BLS                                       Doc 4315                         Filed 02/11/21                  Page 4 of 8
                                                                                                                                                        In re: TK Holdings Inc., et al.
                                                                                                                                                            Core/2002 Service List
                                                                                                                                                           Case No. 17-11375 (BLS)

                DESCRIPTION                                NAME                           NOTICE NAME                         ADDRESS 1                 ADDRESS 2                    CITY        STATE   POSTAL CODE COUNTRY      PHONE            FAX                           EMAIL                    SERVICE

Counsel to Future Claimants’ Representative Greenberg Trauig, LLP              Attn: David D. Cleary                  2375 East Camelback Road     Suite 700                Phoenix         AZ           85016                 602-445-8000   602-445-8100   clearyd@gtlaw.com                     VIA EMAIL

Counsel to Future Claimants’ Representative Greenberg Trauig, LLP              Attn: Elli Leibenstein                 77 West Wacker Drive         Suite 3100               Chicago         IL           60601                 312-456-8400   312-456-8435   leibensteine@gtlaw.com                VIA EMAIL
                                                                                                                                                                                                                                                             mitchelln@gtlaw.com
                                                                               Attn: Nancy A. Mitchell, Karen I.                                                                                                                                             brayk@gtlaw.com
Counsel to Future Claimants’ Representative Greenberg Trauig, LLP              Bray & Stephen L. Saxl                 The MetLife Building         200 Park Avenue          New York        NY           10166                 212-801-9200   212-801-6400   saxls@gtlaw.com                       VIA EMAIL
Co-Counsel to Danhil Containers, LLC and    Haley & Olson, A Professional
Danhil de Mexico SA de CV                   Corporation                        Attn: Shad Robinson                    100 Ritchie Road             Suite 200                Waco            TX           76712-8455            254-776-3336   254-776-6823   srobinson@haleyolson.com              VIA EMAIL
                                                                               Attn: R. John Clark, Esq., Manuel A.
Counsel to Marquardt Switches                 Hancock Estabrook, LLP           Arroyo, Esq.                           1500 AXA Tower I             100 Madison Street       Syracuse        NY           13202                 315-565-4500   315-565-4600   rjclark@hancocklaw.com                VIA EMAIL
Counsel to Matcon, Ltd.                       Hodgson Russ, LLP                Attn: Garry M. Graber, Esq.            140 Pearl Street             Suite 100                Buffalo         NY           14202                 716-856-4000   716-849-0349   ggraber@hodgsonruss.com               VIA EMAIL
                                                                               Attn: Daniel K. Hogan, Garvan F.                                                                                                                                              dkhogan@dkhogan.com
Counsel to Takata MDL Action Plaintiffs       Hogan♦McDaniel                   McDaniel                               1311 Delaware Avenue                                  Wilmington      DE           19806                 302-656-7540   302-656-7599   gfmcdaniel@dkhogan.com                VIA EMAIL
Counsel to General Motors, LLC and Karma      Honigman Miller Schwartz and                                                                         2290 First National
Automotive, LLC                               Cohn, LLP                        Attn: Joseph R. Sgroi                  660 Woodward Avenue          Building                 Detroit         MI           48226-3506            313-465-7570   313-465-7571   jsgroi@honigman.com                   VIA EMAIL
Counsel to General Motors, LLC and Karma      Honigman Miller Schwartz and                                                                         2290 First National
Automotive, LLC                               Cohn, LLP                        Attn: Tricia A. Sherick                660 Woodward Avenue          Building                 Detroit         MI           48226-3506            313-465-7662   313-465-7663   tsherick@honigman.com                 VIA EMAIL
                                                                               Attn: Centralized Insolvency
IRS Insolvency Section                        Internal Revenue Service         Operation                              2970 Market Street           Mail Stop 5 Q30 133      Philadelphia    PA           19104-5016            800-973-0424   855-235-6787                                         VIA FIRST CLASS MAIL
                                                                               Attn: Centralized Insolvency
IRS Insolvency Section                        Internal Revenue Service         Operation                              P.O. Box 7346                                         Philadelphia    PA           19101-7346            800-973-0424   855-235-6787                                         VIA FIRST CLASS MAIL
Counsel to Tesla, Inc.                        McDermott Will & Emory LLP       Attn: Jeffrey M. Reisner, Esq.,        2049 Century Park East       Suite 3206               Los Angeles     CA           90067-3206            310-277-4110   310-277-4730   jreisner@mwe.com                      VIA EMAIL
Counsel to Tesla, Inc.                        McDermott Will & Emory LLP       Attn: Kerri A. Lyman, Esq.             18565 Jamboree Road          Suite 250                Irvine          CA           92612-2565            949-851-0633   949-851-9348   klyman@mwe.com                        VIA EMAIL
Counsel to Hayakawa Electronics America,                                                                                                           1201 N. Orange
Inc.                                          Jack Shrum, PA                   Attn: “J” Jackson Shrum, Esq.          One Commerce Center          Street, Suite 502        Wilmington      DE           19801                 302-543-7551   302-543-6386   jshrum@jshrumlaw.com                  VIA EMAIL
                                                                                                                      600 Brickell Avenue, Suite
Consenting OEM, Counsel to Nissan             Jones Day                        Attn: Pedro A. Jimenez                 3300                                                  Miami           FL           33131                 305-714-9701   305-714-9799   pjimenez@jonesday.com                 VIA EMAIL
Counsel to Automotive Coalition for Traffic   Klehr Harrison Harvey
Safety, Inc.                                  Branzburg LLP                    Attn: Richard M. Beck, Jr.             919 Market Street            Suite 1000               Wilmington      DE           19801                 302-426-1189   302-426-9193   rbeck@klehr.com                       VIA EMAIL
Counsel to AT&T Services, Inc. and its        Klehr Harrison Harvey
affiliates                                    Branzburg LLP                    Attn: Sally E. Veghte, Esq.            919 Market Street            Suite 1000               Wilmington      DE           19801                 302-426-1189   302-426-9193   sveghte@klehr.com                     VIA EMAIL

Consenting OEM, Counsel to Subaru of
America, Inc., Subaru of Indiana
Automotive, Inc. and Subaru Corporation,                                                                                                                                                                                                                     ARogoff@kramerlevin.com
Mazda Motor Corporation, Mazda Motor                                           Attn: Adam Rogoff, Anupama                                                                                                                                                    PBentley@kramerlevin.com
Manufacturing de Mexico, SA de CV and         Kramer Levin Naftalis & Frankel, Yerramalli, Philip Bentley, David      1177 Avenue of the                                                                                                                     AYerramalli@kramerlevin.com
Mazda Motor of America, Inc.                  LLP                              Braun                                  Americas                                              New York        NY           10036                 212-715-9100   212-715-8000   DBraun@kramerlevin.com                VIA EMAIL
Counsel to Toyota Motor Engineering &
Manufacturing North America, Inc., Toyota                                                                                                                                                                                                                    landis@lrclaw.com
Motor Corporation and Toyota Motor North                                       Attn: Adam G. Landis, Esq.,                                                                                                                                                   brown@lrclaw.com
America, Inc.                                 Landis Rath & Cobb, LLP          Kimberly A. Brown, Esq.                919 Market Street            Suite 1800               Wilmington      DE           19801                 302-467-4400 302-467-4450                                           VIA EMAIL
Counsel to Higuchi Manufacturing America,     Law Offices of John Wallis                                                                                                                                                       210-858-8550;
LLC                                           Harris                           Attn: John W. Harris                   P.O. Box 90076                                        San Antonio     TX           78209                 866-216-7077                  jwharris@johnwharrislaw.com           VIA EMAIL

Donlen Trust, a Delaware                      LeClairRyan, a Professional      Attn: David S. Catuogno, Esq.,                                      1037 Raymond                                                                                              david.catuogno@leclairryan.com
Business Trust, and Donlen Corporation        Corporation                      Caitlin C. Conklin, Esq.               One Riverfront Plaza         Boulevard, 16th Floor Newark             NJ           07102                 973-491-3600   973-491-3555   Caitlin.conklin@leclairryan.com       VIA EMAIL
Counsel to Hayakawa Electronics America,      Linebarger Goggan Blair &
Inc.                                          Sampson, LLP                     Attn: Don Stecker                      711 Navarro Street           Suite 300                San Antonio     TX           78205                 210-225-6763   210-225-6410   sanantonio.bankruptcy@publicans.com   VIA EMAIL
                                                                                                                                                                                                                                                             asmith@lockelord.com
                                                                               Attn: Aaron C. Smith, Matthew T.                                                                                                                                              michael.kind@lockelord.com
Counsel to Cobra Metal Works, Inc.            Locke Lord LLP                   Furton, Michael B. Kind                111 South Wacker Drive                                Chicago         IL           60606                 312-443-0700   312-443-0336   mfurton@lockelord.com                 VIA EMAIL
Counsel for Harrington Industrial Plastics,
LLC                                           MacElree Harvey, Ltd.            Attn: Ashley B. Stitzer, Esquire       17 West Miner Street                                  West Chester    PA           19382                 610-840-0243   610-430-7885   astitzer@macelree.com                 VIA EMAIL
Counsel for Harrington Industrial Plastics,
LLC                                           MacElree Harvey, Ltd.            Attn: Tiffany M. Shrenk, Esquire       5721 Kennett Pike                                     Centreville     DE           19807                 302-654-4454   302-654-4954   tshrenk@macelree.com                  VIA EMAIL
Counsel to Oracle America, Inc.               Magnozzi & Kye, LLP              Attn: Amish R. Doshi, Esq.             23 Green Street              Suite 302                Huntington      NY           11743                 631-923-2858                  adoshi@magnozzikye.com                VIA EMAIL
Counsel to the Canadian Anti-Trust Class-
Action
Claimants                                     Margolis Edelstein               Attn: James E. Huggett, Esquire        300 Delaware Avenue          Suite 800                Wilmington      DE           19801                 302-888-1112   302-888-1119   jhuggett@margolisedelstein.com        VIA EMAIL
Counsel to Jaguar Land Rover North
America, LLC                                  Mayer Brown, LLP                 Attn: Richard G. Ziegler, Esq.         71 South Wacker Drive                                 Chicago         IL           60606                 312-782-0600   312-701-7711   rziegler@mayerbrown.com               VIA EMAIL




                                                                                                                                                                       Page 3 of 7
                                                                                            Case 17-11375-BLS                                      Doc 4315                        Filed 02/11/21               Page 5 of 8
                                                                                                                                                       In re: TK Holdings Inc., et al.
                                                                                                                                                           Core/2002 Service List
                                                                                                                                                          Case No. 17-11375 (BLS)

               DESCRIPTION                               NAME                          NOTICE NAME                          ADDRESS 1                 ADDRESS 2                   CITY     STATE   POSTAL CODE COUNTRY      PHONE            FAX                          EMAIL                          SERVICE
                                                                             Attn: Janet Z. Charlton, Esquire,
                                          Mccabe, Weisberg & Conway,         Chase N. Miller, Esquire, Kristi J.
Counsel to Ford Motor Credit Company, LLC PC                                 Doughty, Esquire                      1407 Foulk Road, Suite 102    Foulkstone Plaza        Wilmington       DE       19803                 302-409-3520   855-425-1980   de-ecfmail@mwc-law.com                     VIA EMAIL
Consenting OEM, Counsel to Ford Motor
Company                                   McGuireWoods, LLP                  Attn: John H. Thompson             201 K. Street NW                 Suite 400               Washington       DC       20006-1040            202-857-1700   202-857-1737   jthompson@mcguirewoods.com                 VIA EMAIL
Consenting OEM, Counsel to Ford Motor                                        Attn: Mark E. Freedlander, Esq.,                                                                                                                                          mfreedlander@mcguirewoods.com
Company                                   McGuireWoods, LLP                  Frank J. Guadagnino, Esq.          625 Liberty Avenue               23rd Floor              Pittsburgh       PA       15222                 412-667-6000   412-667-6050   fguadagnino@mcguirewoods.com               VIA EMAIL
Counsel to Alps Electric (North America),                                    Attn: Merle C. Meyers, Esq., Kathy                                                                                                                                        mmeyers@meyerslawgroup.com
Inc.                                      Meyers Law Group, P.C.             Quon Bryant, Esq.                  44 Montgomery Street             Suite 1010              San Francisco    CA       94104                 415-362-7500   415-362-7515   kquonbryant@meyerslawgroup.com             VIA EMAIL
                                                                                                                Environment, Natural
Counsel to Michigan Department of           Michigan Department of           Attn: Megen E. Miller, Assistant   Resources and Agriculture
Environmental Quality                       Environmental Quality            Attorney General                   Division                         P.O. Box 30755          Lansing          MI       48909                 517-373-7540   517-373-1610   millerm59@michigan.gov                     VIA EMAIL
Counsel for the Official Committee of       Milbank, Tweed, Hadley &
Unsecured Creditors                         McCloy                           Attn: Andrew Leblanc, Esq.            1850 K. Street, NW            Suite 1100              Washington       DC       20006                 202-835-7574   202-263-7574   aleblanc@milbank.com                       VIA EMAIL
                                                                             Attn: Dennis F. Dunne, Esq.,                                                                                                                                              ddunne@milbank.com
Counsel for the Official Committee of       Milbank, Tweed, Hadley &         Abhilash M. Raval, Esq., Tyson                                                                                                                                            tlomazow@milbank.com
Unsecured Creditors                         McCloy                           Lomazow, Esq.                         28 Liberty Street                                     New York         NY       10005                 212-530-5770   212-822-5770   araval@milbank.com                         VIA EMAIL
Counsel to Missouri Department of Natural   Missouri Department of Natural   Attn: Mary A. Long, Assistant
Resources                                   Resources                        Attorney General                      P.O. Box 861                                          St. Louis        MO       63188                 314-340-4748   314-340-7121   Mary.Long@ago.mo.gov                       VIA EMAIL

                                                                          Attn: Toshifumi Kimura, General          Interior Parts and Aftersales 1, Nakashinkiri,        Okazaki, Aichi
Consenting OEM                              Mitsubishi Motors Corporation Manager                                  Purchasing Department         Hashime-cho             Pref.                     444-8501     Japan                                  toshifumi.kimura@mitsubishi-motors.com     VIA EMAIL
                                            Monzack Mersky McLaughlin
Counsel to XPO Logistics Worldwide, Inc.    and Browder, P.A.             Attn: Rachel B. Mersky                   1201 N. Orange Street      Suite 400                  Wilmington       DE       19801                 302-656-8162   302-656-2769   rmersky@monlaw.com                         VIA EMAIL
                                                                                                                   500 Delaware Avenue, Suite
Counsel to NBHX Trim USA Corporation        Morris James, LLP                Attn: Carl N. Kunz, III, Esquire      1500                       P.O. Box 2306              Wilmington       DE       19801                 302-888-6800   302-571-1750   ckunz@morrisjames.com                      VIA EMAIL

Counsel to BMW Consolidation Services Co.,
LLC, BMW Manufacturing Co., LLC, BMW of
North America, LLC, General Motors LLC,
Nissan Motor Corporation, Aktiebolaget                                                                                                                                                                                                                 dabbott@mnat.com
Volvo, FCA US, LLC, Mitsubishi Motors North Morris, Nichols, Arsht & Tunnell Attn: Derek C. Abbott, Andrew         1201 North Market Street,                                                                                                           aremming@mnat.com
America, Inc., OEM Customer Group           LLP                              Remming, Daniel Butz                  16th Floor                    P.O. Box 1347           Wilmington       DE       19899-1347            302-351-9357   302-425-4664   dbutz@mnat.com                             VIA EMAIL
                                                                                                                                                                                                                                                       jrice@motleyrice.com
Counsel to the Motley Rice Federal and                                       Attn: Joseph F. Rice, Esq., Kevin R.                                                                                                                                      kdean@motleyrice.com
State                                                                        Dean, Esq., John A. Baden, IV, Esq.,                                                                                                                                      jbaden@motleyrice.com
Personal Injury Claimants                   Motley Rice LLC                  John David O’Neill, Esq.             28 Bridgeside Blvd.                                    Mt. Pleasant     SC       29464                 843-216-9000   843-216-9450   jdoneill@motleyrice.com                    VIA EMAIL
                                                                                                                                                 2-7-2 Marunouchi,
Co-Counsel to the Japanese Debtors          Nagashima Ohno & Tsunematsu Attn: Nobuaki Kobayashi                    JP Tower                      Chiyoda-ku              Tokyo                     100-7036     Japan    81-3-6889-7000 81-3-6889-8000 nobuaki_kobayashi@noandt.com               VIA EMAIL
                                            National Association of
National Association of Attorneys General   Attorneys General               Attn: Karen Cordry                     1850 M St., NW, 12th Floor                            Washington       DC       20036                 202-326-6025                  KCORDRY@NAAG.ORG                           VIA EMAIL
                                                                            Attn: Kerry Kolodziej, Esq., Acting
                                                                            Assistant Attn: Chief Counsel for
                                                                            Litigation & Enforcement &
National Highway Traffic Safety             National Highway Traffic Safety Stephen Hench, Esq., Trial                                           1200 New Jersey
Administration                              Administration                  Attorney                               Office of Chief Counsel       Avenue, SE              Washington       DC       20590                                               kerry.kolodziej@dot.gov                    VIA EMAIL
Consenting OEM, Counsel to BMW
Manufacturing Co., LLC, BMW Consolidation
Services Co., LLC, and BMW of North                                                                                1301 Avenue of the
America, LLC                                Norton Rose Fulbright US, LLP    Attn: David A. Rosenzweig             Americas                                              New York         NY       10019                 212-318-3000   212-318-3400   david.rosenzweig@nortonrosefulbright.com   VIA EMAIL
Consenting OEM, Counsel to BMW
Manufacturing Co., LLC, BMW Consolidation
Services Co., LLC, and BMW of North
America, LLC                                Norton Rose Fulbright US, LLP    Attn: Michael M. Parker               300 Convent Street            Suite 2100              San Antonio      TX       78205                 210-224-5575   210-270-7205   michael.parker@nortonrosefulbright.com     VIA EMAIL
Counsel to Pacific Sintered Metals, Inc.    Nossaman, LLP                    Attn: Allan H. Ickowitz, Esq.         777 South Figueroa Street     34th Floor              Los Angeles      CA       90017                 213-612-7800   213-612-7801   aickowitz@nossaman.com                     VIA EMAIL
Counsel to General Motors, LLC              O’Melveny & Myers, LLP           Attn: Andrew D. Sorkin                1625 Eye Street, NW                                   Washington       DC       20006                 202-383-5181                  asorkin@omm.com                            VIA EMAIL
                                                                                                                                                                                                                                                       gdavis@omm.com
                                                                             Attn: George A. Davis, Gary                                                                                                                                               gsvirsky@omm.com
Counsel to General Motors, LLC             O’Melveny & Myers, LLP            Svirsky, Daniel S. Shamah             7 Times Square                                        New York         NY       10036                 212-326-4305                  dshamah@omm.com                            VIA EMAIL
Counsel to Commonwealth of Pennsylvania,
Department of Revenue                      Office of the Attorney General    Attn: Carol E. Momjian                21 S. 12th Street             3rd Floor               Philadelphia     PA       19107-3603            215-560-2128   717-772-4526   cmomjian@attorneygeneral.gov               VIA EMAIL
                                           Office of the United States       Attn: David Buchbinder, Esq. Jane                                                                                                                                         david.l.buchbinder@usdoj.gov
United States Trustee District of Delaware Trustee                           M. Leamy, Esq.                        844 King Street               Suite 2207              Wilmington       DE       19801                 302-573-6491   302-573-6497   jane.m.leamy@usdoj.gov                     VIA EMAIL




                                                                                                                                                                    Page 4 of 7
                                                                                               Case 17-11375-BLS                                        Doc 4315                         Filed 02/11/21                  Page 6 of 8
                                                                                                                                                           In re: TK Holdings Inc., et al.
                                                                                                                                                               Core/2002 Service List
                                                                                                                                                              Case No. 17-11375 (BLS)

               DESCRIPTION                            NAME                                 NOTICE NAME                          ADDRESS 1                  ADDRESS 2                    CITY        STATE   POSTAL CODE COUNTRY      PHONE            FAX                            EMAIL               SERVICE
Counsel to Toyota Motor Engineering &
Manufacturing North America, Inc., Toyota
Motor Corporation and Toyota Motor North Orrick, Herrington & Sutcliffe,
America, Inc.                             LLP                                    Attn: Debra Felder, Esq.              1152 15th Street, NW                                    Washington      DC           20005                 202-339-8567   202-339-8500   dfelder@orrick.com                VIA EMAIL

Consenting OEM, Counsel to Toyota Motor
Engineering & Manufacturing North
America, Inc., Toyota Motor Corporation        Orrick, Herrington & Sutcliffe,
and Toyota Motor North America, Inc.           LLP                               Attn: Lorraine S. McGowen, Esq.       51 West 52nd Street                                     New York        NY           10019-6142            212-506-5114   212-506-5151   lmcgowen@orrick.com               VIA EMAIL
Counsel to the Committee of Unsecured                                                                                                                                                                                                                           ljones@pszjlaw.com
Tort                                                                           Attn: Laura Davis Jones, James I.                                                                                                                                                jstang@pszjlaw.com
Claimant Creditors, and Trustee of the         Pachulski Stang Ziehl & Jones, Stang, David M. Bertenthal, Peter 919 N. Market Street, 17th                                                                                                                      dbertenthal@pszjlaw.com
Reorganized TK Holdings Trust                  LLP                             J. Keane                          Floor                                P.O. Box 8705            Wilmington      DE           19899                 302-652-4100   302-652-4400   pkeane@pszjlaw.com                VIA EMAIL
                                               Paul, Weiss, Rifkind, Wharton &                                   1285 Avenue of the
Consenting OEM, Counsel to Mitsubishi          Garrison, LLP                   Attn: Kevin O’Neill               Americas                                                      New York        NY           10019                 212-373-3539   212-492-0539   koneill@paulweiss.com             VIA EMAIL
                                                                                                                                                                                                                                                                pprieto@podhurst.com
                                                                                 Attn: Peter Prieto, John Gravante,                                                                                                                                             jgravante@podhurst.com
Chair Lead Counsel for the Takata MDL          Podhurst Orseck PA, Chair         III, Matthew P. Weinshall, Alissa                                                                                                                                              mweinshall@podhurst.com
Action Plaintiffs                              Counsel                           Del Riego                          One SE Third Avenue       Suite 2700                       Miami           FL           33131                 305-358-2800   305-358-2382   adelriego@podhurst.com            VIA EMAIL
                                                                                 Attn: Christopher A. Ward, Justin 222 Delaware Avenue, Suite                                                                                                                   cward@polsinelli.com
Counsel to Cobra Metal Works, Inc.        Polsinelli PC                          K. Edelson                         1101                                                       Wilmington      DE           19801                 302-252-0920   302-252-0921   jedelson@polsinelli.com           VIA EMAIL
Counsel to Volvo Group North America, LLC
and Mack Trucks, Inc.                     Polsinelli PC                      Attn: Shanti M. Katona, Esq.              222 Delaware Avenue            Suite 1101               Wilmington      DE           19801                                302-252-0921   skatona@polsinelli.com            VIA EMAIL
                                                                             Attn: Jeremy W. Ryan, D. Ryan             1313 North Market Street,                                                                                                                jryan@potteranderson.com
Counsel to John Buretta as the Monitor         Potter Anderson & Corroon LLP Slaugh                                    Sixth Floor                    P.O. Box 951             Wilmington      DE           19899-0951            302-984-6000   302-658-1192   rslaugh@potteranderson.com        VIA EMAIL
                                                                                                                                                                                                                                                                serviceqa@primeclerk.com
Claims Agent                                   Prime Clerk, LLC                  Attn: Herb Baer                       830 3rd Avenue                 9th Floor                New York        NY           10022                 212-257-5450   212-257-5452   takatateam@primeclerk.com         VIA EMAIL
                                                                                 Attn: Mark Rollinger, General         7, rue Henri Sainte-Claire                              92500 Rueil-
Consenting OEM                                 PSA Automobiles SA                Counsel                               Deville                                                 Malmaison                                 France                                 mark.rollinger@mpsa.com           VIA EMAIL
                                                                                 Attn: Pascal Dalon, Supplier Risk                                                             78093 Poissy
Consenting OEM                                 PSA Automobiles SA                Manager                               2-10 bd de l’Europe – YT 279                            Cedex 09                                  France                                 pascal.dalon@mpsa.com             VIA EMAIL
                                                                                 Attn: Kurt F. Gwynne, Esq., Katelin                                                                                                                                            kgwynne@reedsmith.com
Counsel to Tesla, Inc.                         Reed Smith LLP                    A. Morales, Esq.                      1201 N. Market Street          Suite 1500               Wilmington      DE           19801                 302-778-7500   302-778-7575   kmorales@reedsmith.com            VIA EMAIL
                                                                                                                                                                                                                                                                collins@rlf.com
                                                                                 Attn: Mark D. Collins, Brett                                                                                                                                                   haywood@rlf.com
                                                                                 Michael Haywood, Michael J.                                                                                                                                                    steele@rlf.com
Counsel to Debtor                              Richards, Layton & Finger, PA     Merchant, Amanda R. Steele            One Rodney Square              920 North King Street Wilmington         DE           19801                 302-651-7700   302-651-7701   merchant@rlf.com                  VIA EMAIL
Counsel to LMC Industries, LLC                 Schafer & Weiner PLLC             Attn: Kim K. Hillary                  40950 Woodward Ave.            Ste. 100              Bloomfield Hills   MI           48304                 248-540-3340   248-282-2155   khillary@schaferandweiner.com     VIA EMAIL
Securities and Exchange Commission -           Securities & Exchange
Headquarters                                   Commission                        Attn: Secretary of the Treasury       100 F Street, NE                                        Washington      DC           20549                 202-942-8088                  secbankruptcy@sec.gov             VIA EMAIL
Securities and Exchange Commission -           Securities & Exchange                                                                                  200 Vesey Street,                                                                                         bankruptcynoticeschr@sec.gov
Regional Office                                Commission - NY Office            Attn: Bankruptcy Department           Brookfield Place               Suite 400                New York        NY           10281-1022            212-336-1100                  NYROBankruptcy@SEC.GOV            VIA EMAIL
                                               Securities & Exchange
Securities and Exchange Commission -           Commission - Philadelphia                                                                              1617 JFK Boulevard,
Regional Office                                Office                            Attn: Bankruptcy Department           One Penn Center                Suite 520                Philadelphia    PA           19103                 215-597-3100                  secbankruptcy@sec.gov             VIA EMAIL

Counsel to Honda North America, Inc. and                                         Attn: Michael C. Andolina, Jessica                                                                                                                                             mandolina@sidley.com
American Honda Motor Co., Inc.                 Sidley Austin LLP                 C. Knowles Boelter                    One South Dearborn                                      Chicago         IL           60603                 312-853-7000   312-853-7036   jboelter@sidley.com               VIA EMAIL
Counsel to Key Safety Systems, Inc. (“KSS”),   Skadden, Arps, Slate, Meagher     Attn: Christine A. Okike, Esq.,                                                                                                                                                christine.okike@skadden.com
the proposed Plan sponsor                      & Flom, LLP                       Esther Adzhiashvili, Esq.             Four Times Square                                       New York        NY           10036-6522            212-735-3000   212-735-2000   esther.adzhiashvili@skadden.com   VIA EMAIL
Counsel to Key Safety Systems, Inc. (“KSS”),   Skadden, Arps, Slate, Meagher
the proposed Plan sponsor                      & Flom, LLP                       Attn: Jason M. Liberi, Esq.           One Rodney Square              P.O. Box 636             Wilmington      DE           19899-0636            302-651-3000   302-651-3001   jason.liberi@skadden.com          VIA EMAIL
Counsel to Key Safety Systems, Inc. (“KSS”),   Skadden, Arps, Slate, Meagher     Attn: Ron E. Meisler, Esq.,                                                                                                                                                    ron.meisler@skadden.com
the proposed plan sponsor                      & Flom, LLP                       Christopher M. Dressel, Esq.          155 N. Wacker Drive                                     Chicago         IL           60606-1720            312-407-0700   312-407-0411   christopher.dressel@skadden.com   VIA EMAIL
Counsel to Confidential
Whistleblower A and Confidential               Smith, Katzenstein & Jenkins                                            1000 West Street, Suite
Whistleblower B                                LLP                               Attn: Kathleen M. Miller              1501                           P.O. Box 410             Wilmington      DE           19899                 302-652-8400   302-652-8405   kmiller@skjlaw.com                VIA EMAIL
                                               State of Michigan Attorney                                              G. Mennen Williams             525 W. Ottawa St.,
State of Michigan Attorney General             General                       Attn: Bankruptcy Department               Building, 7th Floor            P.O. Box 30212           Lansing         MI           48909-0212            517-373-1110   517-373-3042   miag@michigan.gov                 VIA EMAIL
                                                                             Attn: Bill Schuette, Attorney
                                               State of Michigan, Department General & Katherine C. Kerwin,                                           3030 W. Grand Blvd.
State of Michigan, Department of Treasury      of Treasury                   Assistant Attorney General                Cadillac Place                 Ste. 10-200         Detroit              MI           48202                 313-456-0140                KerwinK@michigan.gov                VIA EMAIL
Co-Counsel to Danhil Containers, LLC and                                                                                                                                                                                          302-425-3310; 610-371-7972;
Danhil de Mexico SA de CV                      Stevens & Lee, PC                 Attn: Joseph H. Huston, Jr.           919 N. Market Street           Suite 1300               Wilmington      DE           19801                 302-425-3311 610-371-7911 jhh@stevenslee.com                    VIA EMAIL




                                                                                                                                                                          Page 5 of 7
                                                                                                  Case 17-11375-BLS                                    Doc 4315                       Filed 02/11/21               Page 7 of 8
                                                                                                                                                           In re: TK Holdings Inc., et al.
                                                                                                                                                               Core/2002 Service List
                                                                                                                                                              Case No. 17-11375 (BLS)

               DESCRIPTION                                   NAME                      NOTICE NAME                      ADDRESS 1                         ADDRESS 2                  CITY     STATE   POSTAL CODE COUNTRY       PHONE            FAX                            EMAIL                         SERVICE
                                                Stutzman, Bromberg, Esserman Attn: Sander L. Esserman, Peter C.                                                                                                                                             esserman@sbep-law.com
Counsel to Takata MDL Action Plaintiffs         & Plifka, PC                 D’Apice                            2323 Bryan Street                    Suite 2200             Dallas           TX       75201                  214-969-4900   214-969-4999    dapice@sbep-law.com                        VIA EMAIL
                                                                                                                                                                                                                                                            gluecksteinb@sullcrom.com
                                                                                   Attn: Brian D. Glueckstein, Andrew                                                                                                                                       dietdericha@sullcrom.com
Consenting OEM, Counsel to FCA US, LLC          Sullivan & Cromwell, LLP           G. Dietderich, Alexa J. Kranzley   125 Broad Street                                      New York         NY       10004                  212-558-4000   212-558-3588    kranzleya@sullcrom.com                     VIA EMAIL
                                                                                                                                                                                                                                                            hans@sullcrom.com
Counsel to Volkswagen Group of America,                                            Attn: Suhana Han, Ann-Elizabeth                                                                                                                                          ostragerae@sullcrom.com
Inc.                                            Sullivan & Cromwell, LLP           Ostrager, Henry Hutten                125 Broad Street                                   New York         NY       10004                  212-558-4647   212-291-9529    huttenh@sullcrom.com                       VIA EMAIL
                                                Sullivan · Hazeltine · Allinson,
Counsel to Pacific Sintered Metals, Inc.        LLC                                Attn: Elihu E. Allinson III, Esq.     901 North Market Street     Suite 1300             Wilmington       DE       19801                  302-428-8191   302-428-8195    zallinson@sha-llc.com                      VIA EMAIL

Counsel to Kevin Herlihy, as Intended           Sullivan Papain Block McGrath
Adminstrator of the Estate of Denis Herlihy     & Cannavo, P.C.                    Attn: Frank V. Floriani, Esq.         120 Broadway                                       New York         NY       10271                  212-732-9000   212-571-3903    FFloriani@TrialLaw1.com                    VIA EMAIL
Debtors                                         TK Holdings, Inc.                  Attn: Ken Bowling                     2500 Takata Drive                                  Auburn Hills     MI       48326                                                                                            VIA FIRST CLASS MAIL

                                                TN Dept of Commerce and            Attn: Laura McCloud, Senior           Office of the Attorney                                                                                                             agbankdelaware@ag.tn.gov; Stuart.Wilson-
Tennessee Attorney General's Office             Insurance - Consumer Affairs       Counsel                               General, Bankruptcy Division P.O. Box 20207        Nashville        TN       37202-0207             615-532-2567   615-741-3334    Patton@ag.tn.gov;                          VIA EMAIL
Attorney for Ludmilla Permint, Ludmilla
Permint, as Administratrix of
the Estate of Charles Permint, Jr., Charles
Daniel Permint (a disabled Individual), by
and through
his next friend, Ludmilla Permint, Imani
Rose Johnson (a minor, by and through Julia
Rose                                                                                                                     750 Shipyard Drive, Suite
Johnson) and Julia Rose Johnson                 Tybout, Redfearn & Pell            Attn: Seth J. Reidenberg              400                         P.O. Box 2092          Wilmington       DE       19899-2092             302-658-6901   302-658-4018    sreidenberg@trplaw.com                     VIA EMAIL
United States Department of Transportation
(DoT) and its National Highway Traffic Safety                                                                                                        1100 L Street NW, Rm
Administration                                  U.S. Department of Justice         Attn: Jonathan E. Jacobson            Civil Division              10040                Washington         DC       20005                  202-353-7871   202-514-9163    Jonathan.E.Jacobson@usdoj.gov              VIA EMAIL
United States Department of Transportation
(DoT) and its National Highway Traffic Safety                                      Attn: Lloyd H. Randolph, Assistant                                1100 L Street, NW,
Administration                                  U.S. Department of Justice         Director                              Civil Division              Room 10034             Washington       DC       20005                  202-307-0356   202-514-9163    lloyd.randolph@usdoj.gov                   VIA EMAIL
                                                                                   Attn: Ward W. Benson,Trial
Counsel for the United States of America        U.S. Department of Justice         Attorney, Tax Division                Post Office Box 227         Ben Franklin Station   Washington       DC       20044                  202-514-9642   202-514-6866    wardlow.w.benson@usdoj.gov                 VIA EMAIL
United States Attorneys Office for the                                             Attn: Charles Oberly c/o Ellen        1007 Orange Street, Suite
District of Delaware                            US Attorney for Delaware           Slights                               700                         P.O. Box 2046          Wilmington       DE       19899-2046             302-573-6277   302-573-6220    usade.ecfbankruptcy@usdoj.gov              VIA EMAIL
United States Attorneys Office for the                                             Attn: United States Attorneys
Eastern District of Michigan                    US Attorney for Michigan           Office                                211 W. Fort Street          Suite 2001             Detroit          MI       48226                  313-226-9100   313-226-2311                                               VIA FIRST CLASS MAIL
Consenting OEM, Counsel to Honda North
America, Inc. and American Honda Motor          Vorys, Sater, Seymour & Pease, Attn: Robert A. Bell, Jr., Reginald                                                                                                                                          rabell@vorys.com
Co., Inc.                                       LLP                            W. Jackson                                52 East Gay Street                                 Columbus         OH       43215                  614-464-6400   614-464-6350    rwjackson@vorys.com                        VIA EMAIL
                                                                                                                                                                                                                                                            marcia.goldstein@weil.com
                                                                                   Attn: Marcia L. Goldstein, Ronit J.                                                                                                                                      ronit.berkovich@weil.com
Counsel to Debtor                               Weil, Gotshal & Manges, LLP        Berkovich, Matthew P. Goren           767 Fifth Avenue                                   New York         NY       10153                  212-310-8000   212-310-8007    matthew.goren@weil.com                     VIA EMAIL
                                                                                                                                                                            D-60325
                                                Wellensiek Rechtsanwälte                                                                                                    Frankfurt am
Consenting OEM                                  PartG mbB                          Attn: Till Hafner                     Guiollettstrasse 54                                Main                                   Germany                                  till.hafner@wellensiek.de                  VIA EMAIL
                                                                                                                         1221 Avenue of the
Counsel to Daimler                              White & Case, LLP                  Attn: Thomas Lauria                   Americas                                           New York         NY       10020-1095             305-371-2700   305-358-5744    tlauria@whitecase.com                      VIA EMAIL
                                                                                                                                                                                                                                            302-357-3288;   csamis@wtplaw.com
Counsel for the Official Committee of           Whiteford, Taylor & Preston,       Attn: Christopher M. Samis, L.                                    405 King Street, Suite                                                                 302-357-3281;   kgood@wtplaw.com
Unsecured Creditors                             LLC                                Katherine Good, Kevin F. Shaw        The Renaissance Centre       500                    Wilmington       DE       19801                  302-357-4144   302-357-3286    kshaw@wtplaw.com                           VIA EMAIL
                                                                                   Attn: Robert S. Brady, Esq., Pauline                                                                                                                                     rbrady@ycst.com
                                                Young Conaway Stargatt &           K. Morgan, Esq., Ryan M. Bartley,                                 1000 North King                                                                                        pmorgan@ycst.com
Co-Counsel to the Japanese Debtors              Taylor, LLP                        Esq.                                 Rodney Square                Street                 Wilmington       DE       19801                  302-571-6600   302-571-1253    rbartley@ycst.com                          VIA EMAIL

Counsel for Asbury Automotive, Inc. and                                                                                  1001 Pennsylvania Avenue,
Group 1 Automotive                              Crowell & Moring LLP               Attn: Emma K. Burton                  NW                                                 Washington       DC       20004                  202-624-2974   202-628-5116    eburton@crowell.com                        VIA EMAIL
Counsel for Monique Engleman                                                       Attn: Vivan A. Houghton, Esq.         800 N. West Street          1st Floor              Wilmington       DE       19801                  302-658-0518   302-658-5731    bankruptcy@vivianhoughton.com              VIA EMAIL
Counsel for Monique Engleman                                                       Attn: Jesse S. Turner, Esq.           PO Box 1251                                        Soquel           CA       95073                  831-419-1532                   jtjd2004@yahoo.com                         VIA EMAIL
                                                Leonard, Sciolla, Hutchinson,                                                                        1500 John F. Kennedy
Counsel for Ludmilla Permint                    Leonard & Tinari, LLP              Attn: Christopher P. Fleming          Two Penn Center, Suite 1910 Boulevard            Philadelphia       PA       19102-1724             215-567-1530   215-564-4611    cfleming@leonardsciolla.com                VIA EMAIL




                                                                                                                                                                       Page 6 of 7
                                                                                           Case 17-11375-BLS                          Doc 4315                      Filed 02/11/21             Page 8 of 8
                                                                                                                                         In re: TK Holdings Inc., et al.
                                                                                                                                             Core/2002 Service List
                                                                                                                                            Case No. 17-11375 (BLS)

               DESCRIPTION                                NAME                         NOTICE NAME               ADDRESS 1               ADDRESS 2                 CITY     STATE   POSTAL CODE COUNTRY      PHONE            FAX                           EMAIL                SERVICE

Office of Unemployment Compensation Tax
Services (UCTS), Department of Labor and
Industry, Commonwealth of Pennsylvania                                       Attn: Deb Secrest          651 Boas Street             Room 925              Harrisburg       PA       17121                 717-787-7627   717-787-7671   ra-li-ucts-bankrupt@state.pa.us   VIA EMAIL
Counsel for Mitsui Sumitomo Marine
Management (U.S.A.), Inc.                   Bayard, P.A.                     Attn: Evan T. Miller       600 N. King Street          Suite 400             Wilmington       DE       19801                                               emiller@bayardlaw.com             VIA EMAIL
Mitsui Sumitomo Marine Management (U.S.A.),
Inc.                                                                         Attn: Michael J. Wald      15 Independence Boulevard                         Warren           NJ       07059                                               mwald@msigusa.com                 VIA EMAIL
                                            Morrison Mahoney LLP             Attn: Michael F. Aylward   250 Summer Street                                 Boston           MA       02210                                               maylward@morrisonmahoney.com      VIA EMAIL
                                            Lavin, Cedrone, Graver, Boyd &                              190 N. Independence Mall
                                            DiSipio                          Attn: Wayne Graver         West                                              Philadelphia     PA       19106                                               wgraver@lavin-law.com             VIA EMAIL




                                                                                                                                                     Page 7 of 7
